Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In detail claims 4 and 13 recite “the controller supplies power to the power converter” the term is not clear to the examiner. In para  0060 applicant states i.e., the power in which the voltage is converted by the DC-DC converter 52, to the DC-DC converter 52, proper clarification is needed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 11, 15and  20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duan et al (US 2019/0322193).
Regarding claim 1, Duan teaches vehicle comprising (see Abs, para, 0009, 0035, Fig. 1): a first battery (see 121, 122, 123 or 124, para 0036, Fig. 1);
a second battery (see 121, 122, 123 or 124, para 0036, Fig. 1)
a solar cell (see 141, para 0037, Fig. 1);
a power divider configured to transfer power produced by the solar cell to the first battery or transfer power produced by the solar cell to the second battery (see 18, para 0038, Fig. 1 and 2); and
a controller configured to control the power divider to transfer the power produced by the solar cell to at least one of the first battery and the second battery based on a state of charge (SoC) of the first battery and a SoC of the second battery (see 26, para 0035, 0042, Fig. 1).
Regarding claim 2, Duan teaches a power converter configured to convert a voltage of the power produced by the solar cell (see 16, 0038 and 0043, Fig. 1 and 3).
Regarding claim 6 and 15, Duan teaches the controller controls the power produced by the solar cell to be transferred to the first battery when the vehicle is travelling (see para 0043).
Regarding claim 11, Duan teaches a method of controlling a vehicle including a first battery, a second battery, a solar cell, and a power converter, the method comprising (see Abs, para, 0009, 0035, Fig. 1):
producing, by the solar cell, power (see 141, para 0037, Fig. 1);
converting, by the power converter, a voltage of the produced power (see 16, 0038 and 0043, Fig. 1 and 3); and
transferring the power produced by the solar cell to at least one of the first battery and the second battery based on a state of charge (SoC) of the first battery and a SoC of the second battery (see 26, para 0035, 0042, Fig. 1).
Regarding claim 20, Duan teaches a vehicle comprising:
a first battery (see 121, 122, 123 or 124, para 0036, Fig. 1);
a second battery (see 121, 122, 123 or 124, para 0036, Fig. 1);
a solar cell (see 141, para 0037, Fig. 1);
a power converter configured to convert a voltage of power produced by the solar cell (see 16, 0038 and 0043, Fig. 1 and 3);
a power divider configured to transfer the power produced by the solar cell to the first battery or transfer the power produced by the solar cell to the second battery (see 18, para 0038, Fig. 1 and 2); and a controller configured to supply power to the power converter when an amount of the power produced by the solar cell is greater than or equal to a reference value (see 26, para 0035, 0042, Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al (US 2019/0322193) in view of Takahashi (JP2019-083113) (English translation US 2020/0339103 is used as reference).
Regarding claim 3 and 12 Duan teaches the vehicle, the controller and the power converter, an amount of the power produced by the solar cell is greater than or equal to a reference value yet does not disclose the controller supplies power to the power converter.
However, Takahashi in the same filed teaches the controller supplies power to the power converter (see 25d, 25, para 0045 and Fig. 1A).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duan with the teachings of Takahashi by having the controller supplies power to the power converter in order to drive the switching elements of the converter by using backup power and thus guaranteeing power conversion.

Claims 4, 5, 13  and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al., Takahashi in view of Paulkovich (US 4245286).
Regarding claims 4 and 13, the combination teaches the controller supplies power to the power converter (see 25d, 25, para 0045 and Fig. 1A, Takahashi). 
Yet does not disclose when the vehicle passes through a shaded area.
However, Paulkovich in the same filed teaches a shaded area  (see Col 1 line 30-37).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination with the teachings of Paulkovich in order to allow the DC converter to adapt to a wide range of inputs that occurs when the solar cell are shaded and thus still provide adequate power output  as stated by Paulkovich. 
Regarding claims 5 and 14, the combination teaches the controller stops supplying the power to the power converter when a time for which the power is supplied to the power converter is longer than or equal to a predetermined reference time (see S110; Duan).

Claims 7-10 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Duan teaches in further view of Ward (US 2012/0146572).
Regarding claims 7-10 and 16-19 Duan teaches;
(7) wherein the controller controls the power produced by the solar cell to be transferred to the first battery and the first battery has a SoC less than a target SoC (see para 0043-0046 and 0052, 0053, Fig. 3).
(8) the controller controls the power produced by the solar cell to be transferred to the second battery the first battery has a SoC greater than or equal to a target SoC, and the second battery is chargeable (see para 0043-0046 and 0052, 0053, Fig. 3).
(9) wherein the controller controls the power produced by the solar cell to be transferred to the first battery, the first battery has a SoC greater than or equal to a target SoC, and the second battery is fully charged (see para 0043-0046 and 0052, 0053, Fig. 3).
(10) the controller controls the power divider to interrupt connection between the solar cell and the first and second batteries the first battery is fully charged, and the second battery is fully charged (see para 0043-0046 and 0052, 0053, Fig. 3).
(16) transferring the power produced by the solar cell to the first battery 
and the first battery has a SoC less than a target SoC (see para 0043-0046 and 0052, 0053, Fig. 3).
(17) transferring the power produced by the solar cell to the second battery 
the first battery has a SoC greater than or equal to a target SoC, and the second battery is chargeable (see para 0043-0046 and 0052, 0053, Fig. 3).
(18) transferring the power produced by the solar cell to the first battery 
the first battery has a SoC greater than or equal to a target SoC, and the second battery is fully charged (see para 0043-0046 and 0052, 0053, Fig. 3).
(19) interrupting connection between the solar cell and the first and second batteries the first battery is fully charged, and the second battery is fully charged (see para 0043-0046 and 0052, 0053, Fig. 3).
However, Duan does not disclose when the vehicle is parked.
Yet, Ward in the same filed teaches that it is known to use solar power when the vehicle is parked (see para 0037, 0038).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duan with the teachings of Ward by using solar power when the vehicle is parked in order to provide a full charge by solar power for use when the vehicle is later operated as disclosed by Ward. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                             October 8, 2022